Title: From Thomas Jefferson to Thomas Pinckney, 22 October 1792
From: Jefferson, Thomas
To: Pinckney, Thomas



Sir
Philadelphia Oct. 22. 1792.

The bearer hereof, Mr. Saml. G. Dorr, of Albany, an ingenious citizen of these states, who has invented a machine for shearing cloth, proposing to go to England, I take the liberty of making him known to you, and of asking your countenance and protection to him should he on any occasion be in need of them. I have the honour to be with great respect & esteem, Sir Your most obedt. & most humble servt

Th: Jefferson

